--------------------------------------------------------------------------------

Exhibit 10.1
 
AMENDMENT NO. 4 TO CREDIT AGREEMENT
 
As of June 26, 2017
 
BMO Harris Bank N.A.
770 North Water Street
Milwaukee, Wisconsin 53202
Attention: Corporate Banking
 
Ladies and Gentlemen:


STRATTEC SECURITY CORPORATION, a Wisconsin corporation (the “Company”), hereby
agrees with you as follows:


1.             Definitions.  Reference is made to that certain Credit Agreement
dated as of August 1, 2011 (as amended, restated, amended and restated or
otherwise modified, the “Credit Agreement”) between the Company and BMO Harris
Bank N.A. (the “Lender”).  All capitalized terms used and not otherwise defined
herein shall have the meanings given to such terms by the Credit Agreement as
amended hereby.


2.             Background.  The Company has requested that the Lender agree to
extend the term of the Credit Agreement to August 1, 2020.  Subject to all of
the terms and conditions hereof, the Lender and the Company have agreed to such
amendment on the terms set forth below.


3.             Amendment to Credit Agreement.  Subject to all of the terms and
conditions hereof, upon execution and delivery of this Amendment, the Credit
Agreement shall be amended as of the date first written above as follows:


a.         All references to the Credit Agreement in the Credit Agreement, the
Note and the Loan Documents shall refer to the Credit Agreement as amended
hereby.


b.         The definition of “Obligations” is amended and restated in its
entirety as follows:
 
“Obligations” means any and all present and future debts, obligations and
liabilities of the Company under or in connection with this Agreement, the Note,
any Letter of Credit or any other Loan Document, including all obligations to
the Lender or any of its Affiliates in respect of Derivatives Contracts, and all
present and future debts, obligations and liabilities of the Company to the
Lender or any of its Affiliates with respect to any stored value card,
commercial credit card or merchant card services, in each case whether now or
hereafter made, incurred, or created, whether voluntary or involuntary and
however arising, whether due or not due, absolute or contingent, liquidated or
unliquidated, determined or undetermined, whether the Company is liable
individually or jointly with others, whether for principal, interest or other
debts, obligations or liabilities.
 

--------------------------------------------------------------------------------

c.         The first sentence of Section 2.01 of the Credit Agreement is amended
to change the date “August 1, 2019” to “August 1, 2020”.


d.         Section 6.01 is amended to add a new clause (d) in appropriate
alphabetical order as follows:
 
(d)          Indebtedness to the Lender or any of its Affiliates with respect to
any stored value card, commercial credit card or merchant card services,
provided such Indebtedness does not exceed an aggregate of $750,000 at any time
outstanding.


4.             Conditions.  Notwithstanding any other provision of this
Amendment, this Amendment shall not become effective unless and until:


a.         It has been executed and delivered by all parties to the Credit
Agreement as amended hereby;


b.         The First Amendment to Amended and Restated Security Agreement, to be
dated as of the date hereof (the “Security Agreement Amendment”), shall have
been executed and delivered by the Company, in form and substance satisfactory
to the Lender;


c.         The Lender shall have received certificates as of a recent date of
the good standing (or comparable standing) of the Company under the laws of its
jurisdiction of organization;


d.         The Lender shall have received a certificate of an appropriate
officer of the Company certifying as to the incumbency and genuineness of the
signature of each officer of the Company executing this Amendment and the
Security Agreement Amendment and certifying that attached thereto is a true,
correct and complete copy of (i) the articles of incorporation of the Company
and all amendments thereto, certified as of a recent date by the Wisconsin
Department of Financial Institutions, (ii) the bylaws of the Company all
amendments thereto, (iii) the resolutions duly adopted by the board of directors
of the Company authorizing the borrowings contemplated hereunder and the
execution, delivery and performance of this Amendment and the Security Agreement
Amendment;


e.         The Lender shall have received (i) searches of UCC filings in the
jurisdiction of incorporation of the Company, copies of the financing statements
on file in such jurisdiction and evidence that no Liens exist other than
Permitted Liens and (ii) tax lien and judgment searches; and
 
2

--------------------------------------------------------------------------------

f.          The Company shall have delivered such other corporate documents as
Lender or its counsel may reasonably request, in form and substance satisfactory
to the Lender.


5.             Representations and Warranties.  The Company hereby repeats and
reaffirms the representations and warranties set forth in Article V of the
Credit Agreement, including without limitation the representations and
warranties set forth in Section 5.05 thereof which are made hereunder with
respect to the most recent financial statements and related information provided
pursuant to Section 7.06 of the Credit Agreement.  The Company also represents
and warrants that (A) since March 31, 2017 there has been no material adverse
change in the property, financial condition or business operations of the
Company and its Subsidiaries, taken as a whole, and (B) the execution, delivery
and performance of this Amendment are within the corporate powers of the
Company, have been duly authorized by all necessary corporate action and do not
and will not (i) require any consent or approval of the shareholders of the
Company; (ii) violate any provision of the articles of incorporation or by-laws
of the Company or of any law, rule, regulation, order, writ, judgment,
injunction, decree, determination or award presently in effect having
applicability to the Company or any Subsidiary; (iii) require the consent or
approval of, or filing or registration with, any governmental body, agency or
authority; or (iv) result in any breach of or constitute a default under, or
result in the imposition of any lien, charge or encumbrance upon any property of
the Company or any Subsidiary pursuant to any indenture or other agreement or
instrument under which the Company or any Subsidiary is a party or by which it
or its properties may be bound or affected.  This Amendment constitutes, and
each of the documents required herein when executed and delivered hereunder will
constitute, legal, valid and binding obligations of the Company or other
signatory enforceable in accordance with its terms, except as such
enforceability may be limited by bankruptcy or similar laws affecting the
enforceability of creditors’ rights generally.


6.             Confirmation of Agreements.  Except as expressly provided above,
the Credit Agreement and the Loan Documents shall remain in full force and
effect.  This Amendment does not constitute a waiver or amendment of any term,
condition or covenant in the Credit Agreement other than as specifically set
forth above.  Nothing contained in this Amendment or in any other document, or
any course of dealing with the Company, shall be construed to imply that there
is any agreement by the Lender to provide any waiver or agree to any amendment
in the future.  This Amendment shall not release, discharge or satisfy any
present or future debts, obligations or liabilities to the Lender of the Company
or of any debtor, guarantor or other person or entity liable for payment or
performance of any of such debts, obligations or liabilities of the Company, or
any mortgage, security interest, lien or other collateral or security for any of
such debts, obligations or liabilities of the Company or such debtors,
guarantors or other persons or entities, or waive any default except as
expressly provided herein, and the Lender expressly reserves all of its rights
and remedies with respect to the Company and all such debtors, guarantors or
other persons or entities, and all such mortgages, security interests, liens and
other collateral and security.  This is an amendment and not a novation.  The
Company acknowledges and agrees that the obligations under the Credit Agreement
and the Note exist and are owing with no offset, defense or counterclaim
assertible by the Company and that the Credit Agreement, the Note and the Loan
Documents are valid, binding and fully enforceable according to their respective
terms.
 
3

--------------------------------------------------------------------------------

7.             Miscellaneous.  The Company shall be responsible for the payment
of all fees and out-of-pocket disbursements incurred by the Lender in connection
with the preparation, execution, delivery, administration and enforcement of
this Amendment including all costs of collection, and including without
limitation the reasonable fees and disbursements of counsel for the Lender,
whether or not any transaction contemplated by this Amendment is consummated. 
The provisions of this Amendment shall inure to the benefit of any holder of the
Note, and shall inure to the benefit of and be binding upon any successor to any
of the parties hereto.  All agreements, representations and warranties made
herein shall survive the execution of this Amendment and the making of the loans
under the Credit Agreement, as so amended.  This Amendment shall be governed by
and construed in accordance with the internal laws of the State of Wisconsin. 
This Amendment may be signed in any number of counterparts with the same effect
as if the signatures thereto and hereto were upon the same instrument.  This
Amendment is solely for the benefit of the parties hereto and their permitted
successors and assigns.  No other person or entity shall have any rights under,
or because of the existence of, this Amendment.


[Remainder of this page is intentionally left blank; signature page follows.]
 
4

--------------------------------------------------------------------------------

If the foregoing is satisfactory to you, please sign the form of acceptance
below and return a signed counterpart hereof to the Company.
 

 
Very truly yours,
     
STRATTEC SECURITY CORPORATION
     
(CORPORATE SEAL)
By:
/s/ Frank J. Krejci
 
Name:
Frank J. Krejci
 
Title:
President and Chief Executive Officer
       
And by:
/s/ Patrick J. Hansen
 
Name:
Patrick J. Hansen
 
Title:
Senior Vice President and
   
Chief Financial Officer

 
[Signature page to Strattec Security Corporation
Amendment No. 4 to Credit Agreement]
 

--------------------------------------------------------------------------------

Agreed to as of the date first above written.
 
 
BMO HARRIS BANK N.A.
       
By:
/s/ Mark Czarnecki
 
Name:
Mark Czarnecki
 
Title:
Senior Vice President

 
[Signature page to Strattec Security Corporation
Amendment No. 4 to Credit Agreement]
 
 

--------------------------------------------------------------------------------